Citation Nr: 0004445	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the character of the appellant's discharge is a bar 
for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to May 
1981.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1997 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island. 


FINDINGS OF FACT

1.	The appellant's active military service was terminated in 
May 1981 by a discharge under other than honorable 
conditions.  

2.	The appellant's discharge from military service was the 
result of having been Absent Without Leave (AWOL) for a 
continuous period of 158 days.

3.	The appellant was not insane at the time that he began his 
unauthorized absence.

4.	The appellant's prolonged AWOL period cannot be considered 
a minor offense.

5.	There were no compelling circumstances to warrant the 
appellant's prolonged period of AWOL.


CONCLUSION OF LAW

The appellant's character of discharge from service is a bar 
to VA benefits.  38 U.S.C.A. §§ 101(2), 101(18), 5303 (West 
1991); 38 C.F.R. § 3.12 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In the present case, a review of the appellant's service 
records shows that he enlisted in the United States Army for 
a period of three years in November 1979.  The appellant went 
AWOL from October 17, 1980 to March 23, 1981.   

In April 1981, the appellant voluntarily requested discharge 
for the good of the service under the provisions of Chapter 
10, AR 635-200.  In an attachment, dated in April 1981, the 
appellant stated that he went AWOL due to a family crisis and 
that he just did not want to stay in the Army.  His family 
crisis included the passing of his foster mother, a pending 
divorce and financial problems.  Before going AWOL, he stated 
that he attempted to resolve his personal problems by asking 
his captain for a discharge.

In response to the appellant's April 1981 Request for 
Discharge under the provisions of Chapter 10, AR 635-200, two 
of the appellant's superior officers, in April 1981, 
recommended approval and that an Other Than Honorable 
Discharge Certificate be issued to the appellant.  In the 
opinion of one of these commanding officers, the appellant 
had no motivation for continued service and would not respond 
to either counseling or rehabilitation.  It was indicated 
that the appellant was pending a trial for an offense 
punishable by a Bad Conduct or Dishonorable Discharge.  The 
administrative burdens involved in the court-martial and 
possible confinement were considered warranted in view of the 
nature of the offense.  The appellant was medically examined 
and was qualified for separation.  There did not appear to be 
any reasonable grounds to believe that the appellant was 
presently or at the time of his misconduct mentally 
defective, deranged, or abnormal.

The appellant was subsequently discharged from the service in 
May 1981 under Other Than Honorable Conditions. 

In March 1997, the Army Discharge Review Board (ADRB), after 
careful consideration of the appellant's military records and 
all other available evidence determined that he was properly 
and equitably discharged.  In making this determination, the 
ADRB found that the evidence of record showed that the 
appellant was charged with the commission of an offense 
punishable under the Uniform Code of Military Justice with a 
punitive discharge.  The ADRB noted that after consulting 
with legal counsel, the applicant voluntarily, and in 
writing, requested separation from the Army in lieu of trial 
by court-marital.  By doing so, the appellant was noted to 
have admitted guilt to the offense of having been AWOL for 
more than five months.  The ADRB was satisfied that all 
requirements of law and regulation were met and the rights of 
the applicant were fully protected throughout the separation 
process.  Finally, the ADRB considered the appellant's entire 
record of service for the period under review.  It was also 
noted that the characterization of service for this type of 
discharge was normally under other than honorable conditions 
and the applicant was aware of that prior to requesting the 
discharge.  The ADRB, being convinced that the reason for 
discharge and the characterization of service were both 
proper and equitable, voted to deny relief.  Accordingly, the 
Secretary of the Army directed that the appellant be advised 
that his request for a change and/or reason for discharge had 
been denied.

In a September 1997 administrative decision, the RO denied 
the appellant's claim for VA benefits on the basis that his 
discharge from the military service was issued under 
conditions which bar the payment of VA benefits.  The 
appellant appealed this decision.

The appellant, at his October 1998 RO hearing in Providence, 
Rhode Island, testified that during the period he went AWOL 
from October 1980 to March 1981, he tried to resolve the 
personal problems he was experiencing at home with his wife.  
While AWOL, however, the personal problems were not resolved.  
He tried working several jobs, but his wife ultimately filed 
for separation.  At that point, he turned himself back in at 
the office at Fort Devens.  He stated that they gave him a 
letter and then told him to turn himself in at the Fort Dix 
Personnel Control Facility.  They told him he would be 
getting a general, other than honorable discharge that would 
be upgraded in six months.  The appellant also testified that 
he never received anything in writing about the type of 
discharge he received and assumed that he would be 
automatically upgraded.  He only discovered that he did not 
receive the upgrade when he went to a VA hospital for 
treatment of hepatitis C a few years previously and found out 
that he had not been upgraded.  

At the appellant's December 1999 BVA hearing in Washington, 
D.C., the representative testified that the appellant was 
required to be on active duty from November 2, 1979 to May 
27, 1981, but he went AWOL for approximately 158 days from 
October 17, 1980 to March 24, 1981.  His discharge was under 
other than honorable conditions.  The appellant testified 
that he went AWOL because he was under a lot of stress, 
undergoing a separation from his wife, and experiencing 
financial problems.  Further, his foster mother had passed-
way.  The appellant stated that due to these circumstances, 
he requested leave.  The first time he requested leave he was 
given 30 days to try to straighten his problems out.  He 
stated that a couple days before this leave period ended, he 
came back and asked for an extension and also asked for a 
hardship discharge, but both requests were denied.  

The appellant also testified that, at the time he went AWOL, 
he had two children to take care of.  He indicated that his 
main concern at the time he went AWOL was his wife and two 
kids.  He stated that other than going AWOL, he had no 
disciplinary problems during the period he served in the 
military.  He testified that at the time he went AWOL, his 
unit did not need him as a combat engineer and that he was 
not scheduled to be deployed.  After his hardship discharge 
was denied, he was sent to a psychiatrist on post for 
evaluation and he also went to North Central Massachusetts 
Mental Health for an independent evaluation.  He did this 
right before he went AWOL.  The appellant testified that 
other than the fact that the aforementioned psychiatric 
treatment resulted in a finding that he was "very, very 
angry, there was no psychosis or anything."  He also stated 
that there was no finding of incompetency.  He testified that 
he had no additional AWOL periods.        

Analysis

For purposes of eligibility for VA benefits, a "veteran" is 
a person who served in the active military, naval, or air 
service, and who was discharged or released from active 
service under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  VA benefits are not payable unless the 
period of service upon which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 C.F.R. § 3.12(a).  Benefits are also 
not payable where the former service member was discharged or 
released under other than honorable conditions issued as a 
result of an AWOL for a continuous period of at least 180 
days.  38 C.F.R. § 3.12(c)(6).  A discharge or release for 
certain offenses, include willful and persistent misconduct, 
is considered to have been under dishonorable conditions.  An 
exception is provided under that regulation if the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  
Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense caused the discharge.  38 U.S.C.A. 
§ 5303(b) (West 1991); 38 C.F.R. § 3.12(b) (1996).  

Further, the bar to benefit entitlement does not apply if 
there are compelling circumstances to warrant a prolonged 
unauthorized absence.  38 C.F.R. § 3.12(c)(6).  In 
determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  The existence of a valid legal defense that 
would have precluded conviction for absence without leave is 
also a factor to be used in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(c)(6)(i-iii).

As a preliminary matter, the Board observes that the 
appellant, at his October 1998 RO hearing indicated that some 
of his service records were missing and that these records 
would be pertinent to the outcome of his claim.  The Board 
finds that sufficient efforts were taken by the RO to obtain 
these missing records.  In this respect, an August 1997 VA 
memorandum explained the lengthy process the RO undertook to 
obtain the aforementioned documents, including requests made 
to the National Personnel Records Center (NPRC) and the U.S. 
Army Reserve Personnel Center (ARPERCEN).  The appellant was 
also requested to submit any service records in his 
possession.  In response, the appellant submitted a page from 
his 201 file.  Additionally, in an August 1997 Report of 
Contact, it was indicated that the appellant was advised by 
the RO that all efforts were taken to obtain his service 
medical records, separation papers, and the facts and 
circumstances surrounding his other than honorable discharge.  
Further, the appellant was requested by the October 1998 RO 
hearing officer to submit private treatment records from the 
Northern Massachusetts Mental Health Facility, from which he 
claimed he received treatment around the time he went AWOL.  
(T. at 10)  A review, however, of the claims file reveals 
that these private treatment records were not submitted by 
either the appellant or his representative.  Based on the 
foregoing, the Board finds that VA has expended sufficient 
efforts to obtain the appellant's records.

A review of the service medical records that are available 
does not reveal any complaints or findings of a psychiatric 
nature.  Indeed, in March 1981, after returning from the 
period of unauthorized absence the appellant was seen by a 
physician and found to exhibit normal behavior, to be fully 
alert, fully oriented, to have a good memory, and to have a 
clear thinking process with normal thought content.

A review of the appellant's statements, and the transcripts 
from his October 1998 RO hearing and his December 1999 BVA 
hearing in Washington, D.C., shows that he asserted the 
following account of the events leading up to his AWOL 
period:   The appellant reported that he was under a lot of 
marital stress and experiencing financial problems.  Further, 
he had two children to take care of and his foster mother 
passed-way.  The appellant stated that due to these 
circumstances, he requested leave.  The first time he 
requested leave he was given 30 days to try to straighten out 
his problems.  He stated that a couple days before this leave 
period ended, he came back, asked for an extension and 
requested a hardship discharge, but both these requests were 
denied.  The Board notes that a soldier earns only 30 days of 
paid leave per year.  10 U.S.C.A. § 701.  After his hardship 
discharge was denied, but before he went AWOL, he was sent to 
an on-post psychiatrist for evaluation and he also went to 
North Central Massachusetts Mental Health for an independent 
evaluation.  The appellant testified that other than the fact 
that the aforementioned psychiatric treatment resulted in a 
finding that he was "very, very angry, there was no 
psychosis or anything."  He also stated that there was no 
finding of incompetency.  Because the appellant was not given 
additional leave, he went AWOL for approximately 158 days 
from October 17, 1980 to March 24, 1981.  During that time, 
he tried working several jobs, but his wife ultimately filed 
for separation and he turned himself in.  Subsequently, the 
appellant was discharged from the service in May 1981 under 
Other Than Honorable Conditions. 

The appellant claims that he saw a psychiatrist on base and 
sought and independent psychiatrist's opinion just prior to 
his going AWOL.  It therefore appears that he may have 
intended to argue that he was insane when he went AWOL.

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354 (1999).

In addition, the Court has stated that 38 U.S.C.A. § 5303(b) 
and 38 C.F.R. § 3.354 require that the insanity must be such 
that it legally excuses the acts of misconduct. Cropper v. 
Brown, 6 Vet. App. 450, 453-454 (1994).  In short, there must 
be a causal connection between the insanity and the 
misconduct.  Id.

As indicated above, the appellant's service medical records 
and private medical records with respect to his psychiatric 
treatment are unavailable.  However, based on the available 
evidence of record, the Board finds that the evidence does 
not show that the appellant was insane at the time he 
committed the offense that caused his discharge.  In this 
respect, the appellant, himself, testified that the 
psychiatric treatment he received in the service resulted in 
a finding that he was angry, but there was "no finding of a 
psychosis or anything."  This testimony concerning the 
absence of any psychosis is corroborated by the 
aforementioned May 1981 examination report. 

Finally, there is no competent evidence that the appellant 
was insane at the time he went AWOL.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
finding that the appellant was insane at the time he went 
AWOL.  38 C.F.R. § 3.12(b).

The appellant has, however, argued that there were compelling 
circumstances to warrant his prolonged unauthorized absence 
such that the character of his discharge should not serve as 
a bar to VA benefits.  Specifically, the appellant contends 
that he was compelled to go AWOL because he was under a lot 
of stress due to a pending marital separation, financial 
problems, and the passing away of his foster mother.  In this 
respect, the Board notes that under 38 C.F.R. § 
3.12(c)(6)(ii), the reasons for going AWOL should be 
evaluated in terms of the person's age, cultural background, 
educational level and judgmental maturity.  The Board finds 
that, however, that after considering the foregoing criteria, 
compelling circumstances did not exist which would warrant 
excusing the prolonged period of AWOL.  In this respect, the 
appellant was granted 30 days of leave in order to straighten 
out his life.  Moreover, based on the appellant's age of 25 
at that time, his having a 10th grade education, and his 
having served approximately one year and two months before he 
went AWOL, the appellant was mature to justify a finding that 
the prolonged period of absence without leave constituted a 
period of persistent and willful misconduct.

Hence, the Board concludes that the foregoing evidence does 
not show that the appellant had either a valid legal defense 
to his AWOL charge, or that compelling circumstances existed 
which would have otherwise warranted his prolonged 
unauthorized absence.  Further, at the time of his discharge, 
the evidence of record reveals that the appellant 
voluntarily, and in writing, requested separation from the 
Army.  In addition, two of the appellant's superior officers 
recommended that an Other than Honorable Conditions Discharge 
be issued to the appellant.  Indeed, in the opinion of one 
the appellant had no motivation for continued service and 
would not respond to counseling or rehabilitation.  
Therefore, the Board finds that the appellant's prolonged 
absence from November 2, 1979 to October 16, 1980 was not a 
minor offense.  Further, none of the appellant's credited 
service was associated with hardship of foreign service, 
combat wounds, or service-related disability, factors for 
consideration in prolonged absences.  38 C.F.R. § 3.12(c)(6). 

The evidence of record leaves no doubt that the appellant was 
discharged under other than honorable conditions as the 
result of an absence without official leave for a continuous 
period of 158 days.  This type of discharge is clearly a bar 
to entitlement to VA benefits.  38 U.S.C.A. § 5303(a).  Based 
upon the evidence of record, the Board finds that the 
appellant was not insane at the time he committed the 
offense, and that compelling circumstances have not been 
shown which warrant his prolonged unauthorized absence.  
Accordingly, the appeal is denied.

In reaching this decision the Board considered the argument 
that the appellant was a victim of recruiter misconduct prior 
to beginning his period of active duty service.  The Board 
finds, however, that there is no evidence that the recruiter 
forced the appellant to go absent without leave, or that he 
did not have the maturity to choose a less drastic measure.  
Moreover, even if the recruiter did give the appellant poor 
advice, the United States Court of Appeals for Veterans 
Claims has held that "[e]rroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 
30 (1994), relying upon OPM v. Richmond, 496 U.S. 414, 110 
S.Ct. 2465, 110 L.Ed.2d 387 (1990).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

As the character of the appellant's discharge from service 
constitutes a bar to the payment of VA benefits, the appeal 
is denied. 

		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 

